FILED
                           NOT FOR PUBLICATION
                                                                                 AUG 12 2020
                    UNITED STATES COURT OF APPEALS                            MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-30207

              Plaintiff-Appellee,                D.C. No.
                                                 2:17-cr-00138-TOR-1
 v.

EUGENE DALE ABRAHAMSON,                          MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Thomas O. Rice, Chief District Judge, Presiding

                             Submitted May 4, 2020**
                               Seattle, Washington

Before: KLEINFELD, W. FLETCHER, and RAWLINSON, Circuit Judges.

      Appellant Eugene Dale Abrahamson (Abrahamson) appeals the district

court’s exclusion of a conversation between the victim and a tribal officer




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
regarding her potential expulsion from the reservation. Abrahamson contended

that the evidence was relevant to the victim’s alleged bias and motive to lie.

       We review the district court’s evidentiary rulings for abuse of discretion.

See United States v. Thornhill, 940 F.3d 1114, 1117 (9th Cir. 2019).

       Under Rule 608(b) of the Federal Rules of Evidence, extrinsic evidence is

inadmissible “to prove specific instances of a witness’s conduct in order to attack

or support the witness’s character for truthfulness.” Fed. R. Evid. 608(b).

However, extrinsic evidence may be admitted in certain circumstances during

cross-examination, if the evidence is probative of a witness’s character for

truthfulness or untruthfulness. See id. The district court retains broad discretion to

exclude relevant evidence if the “probative value is substantially outweighed by a

danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.

403.

       The district court acted within its broad discretion in excluding the tribal

officer’s testimony. See United States v. Higuera-Llamos, 574 F.3d 1206, 1209

(9th Cir. 2003) (describing the “wide latitude” afforded the district court). In any

event, the court permitted Abrahamson to testify regarding the victim’s alleged

bias, thereby eliminating any harm from the district court’s ruling. See United


                                           2
States v. Leo Sure Chief, 438 F.3d 920, 925 (9th Cir. 2006) (concluding that the

district court’s exclusion of testimony was harmless as another witness testified to

the information).

      AFFIRMED.




                                          3